                 Case 2:19-cv-01489-RSM Document 45 Filed 11/20/19 Page 1 of 1




                              United States District Court
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE


  JOSEPH STANLEY PIGOTT,

                Plaintiff,                                       JUDGMENT IN A CIVIL CASE

                   v.                                            Case No. C19-1489 RSM

  HEATHER WINSLOW BARR, et al.,

                Defendants.




        Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the
jury has rendered its verdict.

 X     Decision by Court. This action came to consideration before the Court. The issues have been
considered and a decision has been rendered.

THE COURT HAS ORDERED THAT: Plaintiff’s claims are DISMISSED and this case is CLOSED.



       Dated this 20th day of November 2019.



                                                    WILLIAM M. MCCOOL
                                                    Clerk


                                                    /s/ Paula McNabb
                                                    Deputy Clerk
